             Case 1:19-cv-09172-RA Document 93 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 REFAEL KLEIN,                                                     DATE FILED: 11/2/20

                             Plaintiff,
                                                                     19-CV-9172 (RA)
                        v.
                                                                          ORDER
 STACEY R. B. AICHER,

                             Defendant.




RONNIE ABRAMS, United States District Judge:

       Klein’s motion for a thirty-day stay of the Court’s October 6, 2020 Order is denied. Dkt 89. This

Court informed Klein in that Order that no further adjournments would be granted. See Dkt. 88. Further,

under Local Rule 6.3, a motion for reconsideration must be filed within 14 days of the Court's judgment.

That time has long since expired. Accordingly, Klein's request for a stay to obtain new counsel and

pursue a motion for reconsideration is denied.

       Klein's request to seal his October 18, 2020 letter, however, is granted, as the Court recognizes

that this letter contains information about Klein's medical conditions that he understandably wishes to

remain private. Cf. Johnson v. Fed. Bureau of Prisons, no. 16-cv-3919, 2017 U.S. Dist. LEXIS 186123,

*5 (E.D.N.Y. Nov. 9 2017)         ("[F]ederal courts routinely issue protective orders to ensure the

confidentiality of medical records.").

       Accordingly, the Clerk of Court is respectfully directed to seal Dkt. 89, rendering it visible only

to the parties (Refael Klein and Stacey Aicher), their counsel, and Court staff.
               Case 1:19-cv-09172-RA Document 93 Filed 11/02/20 Page 2 of 2



         The Clerk of Court is respectfully directed to mail a copy of this Order to Klein.

SO ORDERED.

Dated:      November 2, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                         2
